Citation Nr: 1500759	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for status post excision of benign lesion of the right upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 1997 to December 1997 and from December 1998 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision continued the non-compensable (0 percent) disability rating for the Veteran's scar that resulted from the excision of a benign skin lesion in his right upper arm.  In September 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2010, and the Veteran filed a Substantive Appeal (VA Form 9) later that month in June 2010.  A Supplemental Statement of the Case was furnished by the RO in January 2013.  

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

Upon review, the Board notes that in a July 2005 rating decision the RO proposed decreasing the evaluation of status post excision of benign skin lesion in the right upper arm from the then current 10 percent disabling to 0 percent disabling.  The reduction for that disability was effectuated in a September 2005 rating decision.  In May 2009, the Veteran indicated that he disagreed with that reduction.  Because the September 2005 rating decision was not appealed and is final (see 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014)), the Veteran's disagreement with the disability reduction from 10 to 0 percent was treated as a claim for an increased disability rating.  The Veteran should be advised that if he wishes to challenge the September 2005 rating decision that effectuated the reduction of his disability rating from 10 percent to 0 percent, he may also do so on the basis of there being clear and unmistakable error in that final decision, and that such matter must be filed at the local RO.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim file does not include all VA medical records that may be relevant to the Veteran's claim; accordingly, VA medical records from July 1, 2010 to the present that are not currently of record must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  (In an attempt to avoid confusion, the Board notes that VA medical records from June 30, 2010 to December 6, 2012 previously associated in the Veteran's claim file actually did not pertain to the Veteran.)  In addition, the Veteran is to be requested to identify any private treatment he has received relating to his right upper arm and/or his right upper arm scar since July 1, 2010.

Per the most recent VA examination of the Veteran's scar in August 2009, the Veteran has an oval scar in the upper right arm just above the right elbow on the lateral aspect of the arm that measured two cm by one cm.  The examiner concluded that the scar was not painful.  At his March 2014 Board hearing, the Veteran testified that he told the VA examiner in August 2009 that he was not in pain at the time because he had taken his pain medications.  The Veteran testified further that pain comes across his upper arm and it feels as though there is a needle poking right where the incision was.  

Immediately following the March 2014 hearing, the Veteran filed a new claim for nerve injury resulting from the excision of the lesion in his right upper arm and was provided a VA examination.  In the Peripheral Nerve Conditions and Elbow and Forearm Conditions Disability Benefits Questionnaires completed during the August 2014 examination, a right upper arm scar measuring 2 cm by 0.5 cm was noted.  A Scars Questionnaire was not completed because the examiner apparently determined evaluation of the scar was not within the scope of the conditions being evaluated. 

VA's duty to assist includes providing a new medical examination where the record does not adequately reveal the current state of the claimant's disability or when the available evidence is too old for an adequate evaluation of the current condition.   Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In the present case there is conflicting evidence of record as to whether the Veteran experiences pain in connection with his scar.  Moreover, further evaluation is necessary to determine the most likely source of any pain.  It may be that the pain the Veteran is experiencing is actually related to his now service-connected neuropathy of the right upper arm, rather than his scar.  In addition, it has been more than five years since the Veteran had a VA examination for the scar and it appears the size of the scar has changed over time.  Thus, the Board finds a new VA examination is necessary to determine the current status of the Veteran's scar.  38 C.F.R. § 3.326(a) (2014).  Therefore, this case is remanded for a new VA examination of the Veteran's scar with an opinion as to the origin of any right upper arm pain the Veteran may have.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, both VA and private, who have provided treatment relating to his right upper arm and/or his right upper arm scar since July 1, 2010.  After the Veteran has signed the appropriate releases, any relevant records not currently of record should be obtained and associated with the claims file.

2.  Obtain and associate with the Veteran's claims file all VA medical records from July 1, 2010 to the present that are not currently of record.   

3.  After the foregoing development is complete, schedule the Veteran for a VA examination by an examiner with appropriate expertise to evaluate the Veteran's right upper arm scar and pain.  The claims folder and this Remand must be made available to and reviewed by the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should describe all symptomatology related to the post-operative scar in connection with the excision of a benign lesion in the Veteran's right upper arm.  The examiner should indicate whether the scar is painful and whether it is unstable.  The examiner should provide an opinion concerning the origin of the Veteran's right upper arm pain if any, i.e., whether any pain the Veteran reports in his right upper arm is more likely due to the scar or to the Veteran's service-connected neuropathy.  The examiner should also measure the area of the scar and determine whether the scar is deep or superficial.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




